Citation Nr: 1324639	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  12-06 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left leg disorder.

2.  Entitlement to service connection for a left eye disorder. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1961 to August 1962.  He also served in the Army National Guard of Texas.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In June 2013, the Veteran appeared before the undersigned Veterans Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left leg disorder, entitlement to service connection for a left eye disorder and entitlement to service connection for a back disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a back disorder was last previously denied in an unappealed March 1986 letter determination.  

2.  Some of the evidence added to the record since the March 1986 determination is new and material, and it raises a reasonable possibility of substantiating the underlying claim for entitlement to service connection for a back disorder.  


CONCLUSIONS OF LAW

1.  The RO's letter determination of March 1986, which denied service connection for a back disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012). 

2.  Some of the evidence received since the March July 2004 determination is new and material, and the Veteran's claim for service connection for a back disorder is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to an application to reopen a claim, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In light of the favorable determination with respect to whether new and material evidence has been submitted, and the need to remand for additional development with regard to the merits of the case, no further discussion of VA's duties to notify and assist is needed. 

II. New and Material Evidence

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence. 38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

Section 3.156(a) creates a low threshold for reopening previously denied claims.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  at 120.  The phrase "raises a reasonable possibility of substantiating the claim" is one which enables rather than precludes reopening, and one which contemplates "the likely entitlement to a nexus medical examination if the claim is reopened." Id. at 121.

In this case, the RO previously denied the Veteran's claim for service connection for a back disorder in April 1984 and again in September 1985.   The RO last denied the Veteran's claim for service connection for a back disorder in March 1986 by letter determination.  The Veteran did not appeal that decision and it became final. See 38 C.F.R. §§ 20.302, 20.1103 (2012). 

The evidence of record at the time of the March 1986 determination consisted of the service treatment records, private treatment records, and statements from the Veteran. 

The Veteran's service treatment records showed treatment for back complaints during service.  The private records showed treatment for disorders other than back disorder.  

The evidence received since the July 2004 RO decision includes private treatment records, a VA examination reports and hearing testimony before the Board.  Among this evidence is a finding by a VA examiner in March 2011 that the Veteran has multi-level cervical spondylosis with foraminal stenosis, degenerative joint disease of the dorsal spine with multilevel spondylosis of the lumbar spine and diffuse idiopathic skeletal hyperosteois.  

Upon review of the newly received evidence, which is presumed credible solely for the purpose of determining whether new and material evidence has been submitted, the Board finds that the March 2011 VA diagnoses relate to a previously unestablished fact, that is, the existence of current back condition.  Further, the additional evidence furnishes a reasonable possibility of substantiating the Veteran's claim as it confirms one of the criteria for service connection which was not previously in the file.  Thus, the Board finds that new and material evidence has been received and the claim is reopened. 



ORDER

New and material evidence having been submitted, the claim for service connection for a back disorder is reopened, and to this extent only the appeal is granted.


REMAND

Reason for remand: to obtain a nexus opinion and adequate nexus opinions.  

The Veteran seeks service connection for a left eye disorder.  He claims that he injured his left eye in service and that he has a current left eye disorder due to that injury.  The Veteran is competent to attest to having sustained an injury to his left eye in service.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board finds that, despite the lack of evidence showing in-service injury to the left eye, the Veteran is competent as a lay person to provide testimony regarding in-service injury and manifestation of symptoms.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Similarly, he is competent to report a history of left eye problems since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).

In light of the lay evidence indicating in-service injury and the current findings in private records of left eye blindness, proliferative diabetic retinopathy (PDR) of the left eye, chronic open angle glaucoma and pseudophakia the Board finds that a remand for a VA etiological examination and opinion is necessary in order to fully and fairly assess the merits of the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
As to the back disorder, the Veteran was treated in service for back complaints and he has testified that he has had continuing problems since service.  He has currently been diagnosed with multi-level cervical spondylosis with foraminal stenosis, degenerative joint disease of the dorsal spine with multilevel spondylosis of the lumbar spine and diffuse idiopathic skeletal hyperosteois.  In March 2011, the Veteran was examined by VA.  The examiner found that it was less likely than not that the treatment the Veteran had in service is related to his current condition.  No rationale was provided.  A medical opinion without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  As such a remand for an addendum opinion is required.  Additionally, the record shows that the Veteran has reported a neck injury prior to service on his entrance examination report.  At that time he indicated that he broke his collar bone in a car accident in 1949.  He was treated in service for neck pain in 1962.  An opinion regarding whether the Veteran had a cervical spine disorder that was aggravated during service has not been addressed.  

Concerning the left leg disorder, the record shows that the Veteran was treated in service for an abrasion and for a laceration of the left leg on the left anterior tibial area.  A VA examiner diagnosed status post fracture of the left proximal shaft of the fibula, and scar, left pre-tibial.  The examiner opined that the Veteran's current finding of status post fracture was not related to his inservice treatment since no fracture was noted in service.  The examiner did not discuss the scar noted on the left leg.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA eye examination to determine the nature and etiology of his left eye complaints.  The claims file and any pertinent evidence in Virtual VA must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be made available to the examiner for review.  

The examiner must offer an opinion as to the etiology of any eye disorder found to include whether it is at least as likely as not that any currently found eye disorder is related to the Veteran's service.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.

2.  Refer the file to the March 2011 VA examiner for an addendum opinion.  If that examiner is not available refer the file to another VA physician for review.  The examiner should opine whether it is at least as likely as not that the Veteran's back disorder and his left leg disorder are related to his military service.  The claims file and any pertinent evidence in Virtual VA must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be made available to the examiner for review.  

As to the lumbar spine disorder, the examiner must offer complete rationale as to his findings.  As to the cervical spine disorder, the examiner should discuss whether the disorder (1) was caused by or is otherwise directly related to service, (2) whether, in the alternative, the disorder is found to preexist service, and (3) if found to preexist service, whether it was aggravated by service beyond its natural progression. The examiner should provide a complete rationale for any opinions provided.  

As to the left leg disorder, the examiner should opine whether it is at least as likely as not that any left leg disorder to include any scarring, is related to the Veteran's service. Complete rationale must be provided for all opinions and conclusions reached.  

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled for him and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination reports to ensure complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


